UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) /X/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JANUARY 31, 2010 OR / / TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 000-52861 BELLTOWER ENTERTAINMENT CORP. (Exact Name of Small Business Issuer as Specified in its Charter) NEVADA 47-0926548 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11, SUITE 684 STUDIO CITY, CA 91604 (Address of principal executive offices) (Zip code) Issuer's telephone number: (877) 355-1388 N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Non-accelerated filer Smaller Large accelerated (Do not check if a smaller reporting filer Accelerated filer reporting company) company [ ] [ ] [ ] [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the number of shares outstanding of each of the issuer's classes of common equity, for the period covered by this report and as at the latest practicable date: At January 31, 2010, there were outstanding 42,091,424 shares of the Registrant's Common Stock, $.0001 par value and as of the date hereof, there are outstanding 47,646,924 shares of the Registrant's Common Stock, $.0001 par value. TRANSITIONAL SMALL BUSINESS DISCLOSURE FORMAT: Yes [ ] No [X] 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BELLTOWER ENTERTAINMENT CORP. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) JANUARY 31, 2010 Page Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets (unaudited) F-1 Condensed Consolidated Statements of Operations (unaudited) F-2 Condensed Consolidated Statements of Cash Flows (unaudited) F-3 Notes to Condensed Consolidated Financial Statements (unaudited) F-4 3 BELLTOWER ENTERTAINMENT CORP. (FORMERLY BRITTON INTERNATIONAL, INC.) CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) January 31, April 30, 2010 2009 ASSETS
